DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as  applicant arguments/remarks, filed 02/03/2021, is acknowledged.  Amendments to the specification have been entered.
Claims 1-12, 14-16 and 18 are pending in this action.  Claim 17 has been cancelled.  Claim 13 has been cancelled previously.  Claims 15 and 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claim 1 has been amended.  New claim 18 has been added.  No new matter was added.  Claims 1-12, 14 and 18 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/EP2016/071924, filed September 16, 2016, which claims benefit of foreign priority to FR1558847, filed September 18, 2015.  No English translations of the certified copies of both priority application(s) have been received.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Objections
Claims 2, 7, 18 is objected to because of the following informalities:  Claim 2 (dependent on claim 1) recites the limitation “the quantity of amine groups” needs to be the total quantity of amine groups” (as in newly amended claim 1) or clarified.  Similar is applied to claims 7 and 18.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14 and 18 are rejected under 35U.S.C. 112(b) or 35U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 18 are incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  MPEP § 2172.01.  The omitted structural cooperative relationships are:  Claim 1 recites the limitation “fatty phase is in the form of drops, wherein the drops comprise a shell formed of at least one anionic polymer comprising at least one carboxylic acid group and at least one cationic polymer comprising at least two amine groups”.  In the present case, it is unclear if anionic polymer is considered as a constituent of the “fatty phase in a form of drops” OR as a “separate constituent” present in the claimed aqueous phase or emulsion.  Therefore, the numerical limitations recited in claim 1 and newly added claim 18 (i.e., calculated per gram of fatty phase) are not 
Claims 2-12 and 14 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goutayer et al., US 2014/0045949 (cited in IDS; pub. date 02/13/2014; hereinafter referred to as Goutayer), Quenzer DE 19933452A1 (machine translation), and Dihora et al., US 2012/0282309 (hereinafter referred to as Dihora.
Goutayer teaches preparation of oil-in-water emulsions/dispersions and cosmetic products comprising said emulations/dispersions, wherein said emulsions/dispersions comprise a plurality of drops of a 1st phase, dispersed in a 2nd phase, and wherein drops of the 1st phase comprise a shell formed of at least two charged polymers with opposite polarities, i.e., an anionic polymer comprising carboxylic groups and of a cationic polymer comprising amine groups (Para. (Para. 0001-0005, 0124, 0032, 0050, 0058-0059 as applied to claims 1, 3, 14).  

    PNG
    media_image1.png
    225
    433
    media_image1.png
    Greyscale
Goutayer teaches the use of such cationic polymers as a silicone polymer (polydimethylsiloxane/dimethicone), modified with primary/secondary/tertiary amine functions, e.g., amodimethicone (i.e., having at least two amine groups; shown on the right), and/or derivatives thereof (Para. 0124, 0130--140 as applied to claims 1, 4-7). 
Goutayer  teaches the use of such anionic polymers as copolymers of acrylic acid, maleic acid, acrylamide, alkyl acrylates, C10-C30 alkyl acrylates, carbomer, etc. (Para. 0125-129; Examples as applied to claim 9)
Goutayer teaches that said emulsions/dispersions may include biologically/therapeutically active agents, cosmetic products, edible products, and other additives (Para. 0072-0075, 0078 as applied to claim 12). 
Goutayer teaches that each drop may include 0.05-10 wt% of cationic lipophilic polymer and 0.05-10 wt% of anionic hydrophilic polymer (Para. 0046 as applied to claim 8).  Goutayer provides examples of preparing compositions comprising less than 0.5 % of anionic polymer (i.e., polyacrylic acid), and less than 0.5 % of amino-silicone oil (Examples 4, 6 as applied to claims 10 and 11).
Goutayer does not specifically teaches amounts amine groups provided by the cationic polymers in fatty phase, as instantly claimed in claims 1-2, 7, 18.  
Quenzer teaches hair conditioner compositions comprising an aqueous gel comprising of 40-95% of water (Para. 0016) that may include:
(i) 0.1-10 wt% of microcapsules encapsulating fragrances/perfume oil and/or active substances such as vitamins, protein hydrolysates, anti-dandruff agents, UV absorbers, colorants, etc.; that may be solid particles and also may include waxes, gums and/or other synthetic polymers (Para. 0014, 0015, 0019);
(ii) 0.05-25 wt% of water insoluble, aqueous phase-dispersed silicone oil(s) such as amino-substituted siloxanes, i.e., amodimethicones (Para. 0004, 0007, 0012-0013), wherein the silicone phase is in form of droplets (Para. 0018);
(iii) 0.05-10 wt% of gel-forming thickener(s), e.g., cross-linked or uncross-linked polyacrylic acid, polymethacrylic acid, or copolymers thereof, e.g., Carbopol 1342 (i.e., an acrylates/C10-30 alkyl acrylate crosspolymer; see product description submitted previously), wherein the acid groups may be partially neutralized by amino comprising compounds (Para. 0007, 0009, 00011).  Quenzer provides examples of using carbomer in said aqueous gel compositions (Example 1-4), and further teaches that said compositions have a pH of 6-8 (Para. 0020, 0023, 0026-0028), implying thereby the electrostatic interactions between carboxylic acid functions (negative charge) and amine functions (positive charge). 
Dihora teaches hair conditioner compositions comprising anionic polyacrylate microcapsules, deposition aids, conditioner agents and a carrier, wherein said compositions increase the deposition and retention of benefit agent containing polyacrylate microcapsules onto hair (Abstract).
Dihora teaches that said polyacrylate capsules have a core and a shell that encapsulated said core, wherein the core comprises benefit agents such as perfumes, conditioning agents, brighteners, enzymes, thickeners, anti-microbial agents, a cooling agent; dyes/pigments; bleaches; etc.; and the wall/shell comprises polyacrylate (i.e., carbomer; Claims 1-2 and 8; Para. 0029-0032).
benefit agent of the core includes perfumes and conditioning agents (Para. 0032), e.g., such as 0.05-3 wt% of cationic surfactants (Para. 0067); fatty compounds (Para. 0076); 0.05-20 wt% of aminosilicones (Para. 0081-0093), and/or conditioning oils (Para. 0108).  
Dihora teaches the use of cationic deposition aid added to anionic polyacrylate microcapsules (Para. 0048-0052), e.g., 0.1-15 wt% of water-insoluble aminosilicones (as instantly claimed; Para. 0053-0061), wherein said cationic deposition aid and anionic polyacrylate microcapsules are mixed to form a premix before addition to the conditioner composition (Para. 0062).  To this point, Dihora teaches the use of weight ratio of the anionic polyacrylate microcapsules to said cationic deposition aid ranging from 0.5:30 to 20:1, identifying thereby said parameter as result effective variable (Para. 0063, 0064).  Dihora also teaches controlling an amine content of aminosilicones to balance deposition enhancing benefits and usage feel (Para. 0053-0055).   
Dihora teaches that said anionic polyacrylate microcapsules can be formed by either (1) coating polyacrylate microcapsules with an anionic emulsifier; or (2) mixing polyacrylate microcapsules with said anionic emulsifier during the microcapsule making process providing anionic polyacrylate microcapsules in oil-in-water emulsions (Para. 0029-0043).  Dihora teaches the use of 0.1-40 wt% of carbomers and/or acrylates/alkyl C10-C30 alkyl acrylate copolymers, as anionic emulsifier(s)/deposition aid (Claim 2; Para. 0026, 0028). 
Dihora teaches that said compositions may include (a) 0.001-10 wt% of an anionic polyacrylate microcapsules (Para. 0006, 0020); (b) 0.01-2 wt% of a cationic deposition aid selected from the groups consisting of cationic deposition polymer, aminosilicone combination thereof (Para. 0006, 0020); (c) 2-25wt% of a conditioner agent (Para. 0006, 0012, 0020); and (d) carrier.
Dihora teaches that said compositions may include 20-90% of a carrier such as water, or a water-organic solvent mixture (Para. 0121), and also teaches that resulting conditioning compositions can be in form of gel, emulsion, spray, etc. (Para.  0014, 0119, 00131, 00132), having an oil phase and an aqueous phase, wherein the polyacrylate microcapsules reside in the aqueous phase (Para. 0065).
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.  
Further, it is noted that while the combined references do not indicate “the quantity of amine groups provided by the cationic polymer in the fatty phase”, one of ordinary skill in the art would have understood that the result-effective adjustment of conventional working parameters (e.g., determining an appropriate concentrations of anionic and cationic components for a specific fatty/oil phase) is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan.  One would do so with expectation of beneficial results, because that would allow controlling the interactions between anionic and cationic components of the compositions.  As stated previously, differences in experimental parameters, such as concentration of compounds in a solution/formulation, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The determination of suitable or effective 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2015/148892 (cited in IDS) – teaches the use of 0.01-10% of amodimethicone (i.e., cationic polymer) to encapsulate polyorganosiloxane.
US 2013/0129648 – teaches compositions comprising (i) 1-90 wt% of silicone amine/amodimethicone; (ii) 1-90 wt% of anionic silicone; (iii) 0.01-95 wt% dimethicone as shine agent; (iv) 0.1-90 wt% of water or aqueous carrier; wherein the ratio (i)/(ii) is from 1:20 to 20:1  
US 2014/0045949 (cited in IDS) – teaches emulsions comprising droplets with a shell formed by anionic polymer(s) with carboxylic acid function(s) (e.g., polyacrylic) and cationic polymer(s) with two amine functions (amodimethicone, aminosilicone); and further teach that said emulsions can be used in cosmetic treatment of skin or hair. 
US 6,042,815 – teaches cosmetic compositions as oil-in-water emulsions comprising carbomers, copolymers of C1-22 alkyl acrylates, amodimethicones.
US 2008/0311064 - teaches capsules/particles comprising a combination of an active ingredient (i.e., fragrance oil, perfume, hair conditioning agents); a polymer adjuvant and an encapsulating polymeric material such as acrylate polymers.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (1) claims 1-15 of copending Application No. 15/760,961; 16/344,371; (3) claims 1-16 of copending Application No. 16/077,049.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent 
This is provisional obviousness-type double patenting rejections, because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed on 02/03/2021, have been fully considered, but were not found to be persuasive for the reasons set forth above.  Additional examiner’s comments are set forth next.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the present case,
All cited references are reasonably drawn to the same field of endeavor that is compositions/emulsions comprising aqueous phase and dispersed oil phase (i.e., a wall/shell separating the oil phase and the aqueous phase, and also comprise anionic and cationic polymers as instantly claimed.  
Cited prior art teaches (i) formulations comprising the same components, (ii) identifies the amounts of constituents that can be use in preparation of said compositions, (iii) identifies the electrostatic interactions between carboxylic acid functions (negative charges) and amine functions (positive charges) as well as relative concentrations of anionic/cationic compounds/polymers as a result-effective variable that can be used/controlled for providing desired properties of the disclosed compositions.  
Regarding “the quantity of amine groups provided by the cationic polymer in the fatty phase”, it is noted that one of ordinary skill in the art would have understood that the result-effective adjustment of conventional working parameters (e.g., determining an appropriate concentrations of cationic components for a specific fatty/oil phase) is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan.  For instance, the prior art of record WO 2015/148892 (cited in IDS) teaches the use of 0.01-10% of amodimethicone (i.e., cationic polymer) to encapsulate polyorganosiloxane (e.g., dimethicone), identifying thereby concentration of said cationic polymer(s) as result effective variable.  As stated previously, differences in experimental parameters, such as concentration of compounds in a solution/formulation, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation 
In response to applicant’s argument that cited prior art does not recognize the effect of amino groups on stability of the compositions and/or coalescence properties, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant is advised to clarify the claim language as well as claimed compositions/compounds and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited.

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615